319 S.W.2d 106 (1958)
Elijah WASHINGTON, Appellant,
v.
STATE of Texas, Appellee.
No. 30133.
Court of Criminal Appeals of Texas.
December 10, 1958.
Victor Gleckler, Austin, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
The offense is burglary, with a prior conviction for passing a forged instrument alleged for enhancement. The punishment was assessed at twelve years' confinement in the penitentiary, under the mandate of Art. 62, Vernon's Ann.P.C.
At the outset we are met with a motion to quash the indictment on the grounds that the primary offense of burglary is not the "`same offense, or one of the same nature'" as that of passing, as true, a forged instrument, the offense for which the appellant was convicted in the prior case alleged for enhancement.
Were this a case of first impression it might cause us more concern, but this court specifically held in Brown v. State, 140 Tex. Cr.R. 133, 143 S.W.2d 775, that burglary and forgery are not offenses of the same nature as prescribed by Art. 62, P.C.
The judgment is reversed and the cause is remanded.